United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 1, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-51049
                         Summary Calendar



UNITED STATES OF AMERICA,

                               Plaintiff-Appellee,

versus

BUCKY CHARLES FITZGERALD,

                               Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 5:01-CR-549-2
                       --------------------

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Bucky Charles Fitzgerald, federal prisoner # 28083-180,

appeals from the district court’s judgment dismissing his

collateral challenge to his 2002 drug conviction.     Fitzgerald had

moved in the district court for issuance of a nunc pro tunc order

to correct the sentence that he received under the federal

sentencing guidelines.

     As federal courts are courts of limited jurisdiction,

Fitzgerald must have statutory authority for the filing of his


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-51049
                                 -2-

motion.   Veldhoen v. United States Coast Guard, 35 F.3d 222, 225

(5th Cir. 1998).   Section 2255 of Title 28 is the means by which

a federal prisoner may challenge the validity of his sentence.

United States v. Cates, 952 F.2d 149, 151 (5th Cir. 1992).   Thus,

Fitzgerald’s motion should have been construed as a motion

arising under 28 U.S.C. § 2255.   Such a recharacterization of

Fitzgerald’s motion has important consequences of which

Fitzgerald should be apprised.    See United States v. Castro, 540
U.S. 375, 383 (2003).

     Because Fitzgerald’s motion was in the nature of a 28 U.S.C.

§ 2255 motion, this court lacks jurisdiction over Fitzgerald’s

appeal absent a certificate of appealability ruling in the

district court.    Muniz v. Johnson, 114 F.3d 43, 45 (5th Cir.

1997); United States v. Youngblood, 116 F.3d 1113, 1114-15 (5th

Cir. 1997).   The judgment of the district court is VACATED and

this case is REMANDED for further proceedings.